 USDC IN/ND case 3:20-cv-00905-JD-MGG document 8 filed 01/04/21 page 1 of 3


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 RODNEY KINTE JENKINS,

               Petitioner,

                      v.                            CAUSE NO. 3:20-CV-905-JD-MGG

 WARDEN,

               Respondent.

                                 OPINION AND ORDER

       Rodney Kinte Jenkins, a prisoner without a lawyer, filed a motion to reconsider

the order denying the habeas petition as untimely. Based on the timing of the motion,

the court construes it as a motion pursuant to Federal Rule of Civil Procedure 59(e).

Banks v. Chicago Bd. of Educ., 750 F.3d 663, 666 (7th Cir. 2014). “A court may grant a Rule

59(e) motion to alter or amend the judgment if the movant presents newly discovered

evidence that was not available at the time of trial or if the movant points to evidence in

the record that clearly establishes a manifest error of law or fact.” Matter of Prince, 85

F.3d 314 (7th Cir. 1996); Deutsch v. Burlington N. R.R. Co., 983 F.2d 741 (7th Cir. 1993).

       In the motion to reconsider, Jenkins notes that the court misconstrued the

decision of the Indiana Supreme Court as a denial of transfer rather than an affirmation

of the lower court’s decision. He also represents that he initiated State post-conviction

proceedings in March 26, 2001, rather than January 16, 2004, as he indicated in the

petition. ECF 2 at 3. These corrections, while appreciated, do not change the ultimate

finding that Jenkins’ habeas petition was untimely.
 USDC IN/ND case 3:20-cv-00905-JD-MGG document 8 filed 01/04/21 page 2 of 3


       The statute of limitations for habeas corpus cases is set forth in 28 U.S.C. §

2244(d), which provides:

       (1) A 1-year period of limitation shall apply to an application for a writ of
       habeas corpus by a person in custody pursuant to the judgment of a State
       court. The limitation period shall run from the latest of--

              (A) the date on which the judgment became final by the
              conclusion of direct review or the expiration of the time for
              seeking such review;

              (B) the date on which the impediment to filing an
              application created by State action in violation of the
              Constitution or laws of the United States is removed, if the
              applicant was prevented from filing by such State action;

              (C) the date on which the constitutional right asserted was
              initially recognized by the Supreme Court, if the right has
              been newly recognized by the Supreme Court and made
              retroactively applicable to cases on collateral review; or

              (D) the date on which the factual predicate of the claim or
              claims presented could have been discovered through the
              exercise of due diligence.

       (2) The time during which a properly filed application for State post-
       conviction or other collateral review with respect to the pertinent
       judgment or claim is pending shall not be counted toward any period of
       limitation under this subsection.

       On April 3, 2000, the Indiana Supreme Court affirmed Jenkins’ conviction on

direct appeal. Therefore, consistent with the prior order, his conviction became final for

purposes of 28 U.S.C. § 2244(d)(1)(A) when the time for petitioning the Supreme Court

of the United States for a writ of certiorari expired on July 3, 2000. See U.S. Sup. Ct. R.

13(1) (petition for a writ of certiorari must filed within 90 days after entry of judgment);

Jimenez v. Quarterman, 555 U.S. 113, 119 (2009) (when a state prisoner does not petition



                                              2
 USDC IN/ND case 3:20-cv-00905-JD-MGG document 8 filed 01/04/21 page 3 of 3


the Supreme Court of the United States on direct appeal, his conviction becomes final

when the time for filing a petition expires). Two hundred sixty-six days elapsed

between the final judgment date and the initiation of State post-conviction proceedings

on March 26, 2001, which tolled the case until the petition was denied on February 17,

2015. Jenkins’ represents that he did not appeal this decision (ECF 2 at 5), so the

limitations period expired ninety-nine days later on May 27, 2015. Though Jenkins

initiated additional efforts to obtain post-conviction relief in State court in December

2016, these efforts did not restart the federal limitations period, nor did they “open a

new window for federal collateral review.” De Jesus v. Acevedo, 567 F.3d 941, 943 (7th

Cir. 2009). Therefore, the court reaffirms the denial of the habeas petition as untimely.

       For these reasons, the court DENIES the motion to reconsider (ECF 7).

       SO ORDERED on January 4, 2021

                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             3
